                       Case 1:19-cv-00084-JRH-BKE Document 12-3 Filed 08/13/19 Page 1 of 2
USPS Tracking
                                    ®         FAQs   !   (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                      Track Another Package             +


                                                                                               Remove   %
Tracking Number: 70162140000055814905

Your item was delivered to an individual at the address at 4:50 pm on March 18, 2019 in
SAVANNAH, GA 31401.




✓ Delivered
March 18, 2019 at 4:50 pm
Delivered, Left with Individual
SAVANNAH, GA 31401




                                                                                                    $
   Tracking History


                                                                                                    $
   Product Information



                                                 See Less     "



                                                                                                        Feedback



                         Can’t find what you’re looking for?
                  Go to our FAQs section to find answers to your tracking questions.


                    FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
                  Case 1:19-cv-00084-JRH-BKE Document 12-3 Filed 08/13/19 Page 2 of 2




         The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:

  See images* of incoming mail.

  Automatically track the packages you're expecting.

  Set up email and text alerts so you don't need to enter tracking numbers.

  Enter USPS Delivery Instructions™ for your mail carrier.



                                              Sign Up

                             (https://reg.usps.com/entreg/RegistrationAction_input?
*NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
mailpieces that are processedapp=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fg
                              through USPS automated equipment.
